[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] November 9, 2011 Via E-Mail and Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: West End Indiana Bancshares, Inc. Registration Statement on Form S-1 (Registration Number 333-175509) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join West End Indiana Bancshares, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 9:00 a.m. on November 10, 2011, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Allan D. Jean Allan D. Jean Vice President
